DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fattal et al. (US. Pub: 2015/0036068 A1) of record. 
Regarding claim 1, Fattal discloses (in at least figs. 2 and 4) a multiview backlight comprising: a light guide (110) configured to guide light as guided light; a color-tailored multibeam element (120, 120”, 122) configured to provide emitted light having a color-tailored emission pattern from the guided light (see at least figs. 2B and 2C), the emitted light comprising a plurality of directional light beams having different principal angular directions (abstract) corresponding to respective different view directions of a multiview display (best seen in at least figs. 2B and 2C); and a light source (130; [0048]) optically coupled to an input of the light guide (110), the light source (130) being configured to provide white light to be guided 
Regarding claim 12, Fattal discloses (in at least figs. 2, 4 and 5) a multiview display comprising: an array of multiview pixels configured to provide different views of a multiview image (see figs. 2 and 4), a multiview pixel comprising a plurality of view pixels configured to modulate a corresponding plurality of directional light beams having different principal angular directions corresponding to view directions of the different views (see figs. 2 and 4); a light guide (110) configured to guide light as guided light; a light source (130) optically coupled to an input of the light guide (110), the light source (130) being configured to provide white light ([0048]) to be guided within the light guide as the guided light, the provided white light having a predetermined collimation factor (see figs. 2B and 2C); and an array of color-tailored multibeam elements (120, 120” 122), a color-tailored multibeam element of the element array being configured to provide emitted light from the guided light (110), the emitted light having a color-tailored emission pattern and comprising the plurality of directional light beams (see figs. 2B and 2C), wherein the color-tailored emission pattern corresponds to an arrangement of color sub-pixels of a view pixel in the view pixel plurality (see figs. 2B and 2C).
Regarding claim 18, Fattal discloses (in at least figs. 2 and 4) a method of multiview backlight operation, the method comprising: guiding light along a length of a light guide (110); providing light to the light guide using a light source (130), the provided light comprising white light ([0048]) that is guided within the light guide (110) as the guided light having a predetermined collimation factor (see figs. 2B and 2C); and emitting light from the guided light using an array of color-tailored multibeam elements (120, 120”, 122), the emitted light having a color-tailored emission pattern and comprising a plurality of directional light beams having different principal angular directions corresponding to respective different view directions of a multiview display (see figs. 2B and 2C), wherein the color-tailored emission pattern corresponds to an arrangement of color sub-pixels of a view pixel in the multiview display (see figs. 2B and 2C).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US. Pub: 2017/0363794 A1) of record in view of Wei et al. (US. Pub: 2012/0200807 A1) of record. 
Regarding claim 1, Wan discloses (in at least figs. 3 and 8) a multiview backlight comprising: a light guide (301, 311) configured to guide light as guided light; a color-tailored multibeam element (303a-303i) configured to provide emitted light having a color-tailored emission pattern from the guided light (see at least figs. 3 and 8), the emitted light comprising a plurality of directional light beams having different principal angular directions corresponding to respective different view directions of a multiview display (best seen in at least fig. 3; [0051]); and a light source (304a-304b; 305a-305b) optically coupled to an input of the light guide (301, 3011), the light source being configured to provide different color of light to be guided within the light guide as the guided light ([0052]), the provided light having a 
Wan does not expressly disclose the light source provide white light to the light guide. 
Wei discloses (in at least fig. 2) a multiview backlight comprised of, in part, a white light source (230; [0030]) configured to provide light to be guided within the light guide as the guided light (see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to contemplate replacing the light source of Wan with the white light source of Wei, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious. 
Regarding claims 2, 13 and 19, Wan does not expressly disclose the color-tailored multibeam element is configured to provide the emitted light as a plurality of virtual sub-elements of a composite virtual extended source, each virtual sub-element having a different color from another virtual sub-element of the virtual sub-element plurality and the plurality of virtual sub-elements being arranged to provide the color-tailored emission pattern according to the different colors.
Wei in the same field of endeavor discloses (in at least fig. 2) a color-tailored multibeam element (see fig. 2) configured to provide emitted light as a plurality of virtual sub-elements (220) of a composite virtual extended source (222, 224, 226), each virtual sub-element (222) having a different color from another virtual sub-element (224) of the virtual sub-element plurality and the plurality of virtual sub-elements (see fig. 2) being arranged to provide the color-tailored emission pattern according to the different colors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the plurality of virtual sub-elements of the composite extended source of Wei in the device of Wan for the benefit of providing a device with high luminance and different wavelengths or colors. 
Regarding claim 3, Wei discloses (in at least figs. 2 and 3) the plurality of virtual sub-elements (220) of the composite virtual extended source comprises a first virtual sub-element having a red color, a second virtual sub-element having a green color and a third virtual sub-element having a blue color [0034]), the first virtual sub-element being arranged corresponding to a location of a red color sub-pixel of 
Regarding claims 4, 14 and 20, Wan as modified by Wei discloses all the claimed limitations except for the virtual sub-elements of the virtual sub-element plurality are spatially offset from one another by a distance commensurate with a distance between adjacent color sub-pixels of the view pixel, a size of a virtual sub-element being comparable to a size of the view pixel.
However, Wei discloses (in at least fig. 2) a multiview display comprised of, in part, the virtual sub-elements of the virtual sub-element plurality are spatially offset from one another.
One of ordinary skill in the art would have been led to the recited distance and size through design choice. Applicant has not disclosed the recited distance and size are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using the distance and size of Wan as modified by Wei.  
Regarding claim 5, Wan as modified by Wei discloses all the claimed limitations except for the virtual sub-element size is between fifty percent and two hundred percent of the view pixel size. See the reasoning of claim 4.
Regarding claim 6, Wan as modified by Wei discloses (in at least figs. 2-3 of both references) color-tailored multibeam element comprises a diffraction grating (see figs. 2 and 3 Wan) configured to provide the plurality of virtual sub-elements (see at least figs. 2 and 3 Wei) of the composite virtual extended source.
Regarding claim 7, Wan as modified by Wei discloses (in at least figs. 2-3 of both references) the diffraction grating (see figs. 2 and 3 Wan) is configured to provide the virtual sub-elements (see figs. 2 and 3 Wei) at a predetermined distance from the color-tailored multibeam element, but is silent about the predetermined distance being about equal to a focal length f of the diffraction grating multiplied by a collimation factor of the guided light (see figs. 2 and 3).
However, it is well-known in the art to form multiview display comprised of, in part, diffraction gratings that are configured to provide virtual elements at a predetermined distance from the color-tailored multibeam element at a predetermined distance being about equal to a focal length f of the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the diffraction gratings arrangement of Fattal in the device of Wan as modified by Wei for the purpose of providing a device with high luminance and different wavelengths or colors.
Regarding claim 8, Wan as modified by Wei discloses (in at least figs. 2-3 of both references) the color-tailored multibeam element comprises a diffraction grating (see figs. 2 and 3 Wan) located adjacent to a second surface of the light guide opposite a first surface (see figs. 2 and 3 Wan), the diffraction grating being configured to provide the emitted light through the first surface of the light guide according to diffractive coupling (see figs. 2 and 3 Wan).
Regarding claim 9, Wan as modified by Wei discloses (in at least figs. 2-3 of both references) the diffraction grating comprises a chirped diffraction grating (see figs. 2 and 3 Wan) having a diffractive feature chirp configured to provide the emitted light as a plurality of virtual sub-elements (see figs. 2 and 3 Wei) of a composite virtual extended source, virtual sub-elements of the virtual sub-element plurality having different colors from one another (see figs. 2 and 3 Wei).
Regarding claim 10, Wan as modified by Wei/Fattal discloses (in at least figs. 2-4 Fattal) the color-tailored multibeam element further comprises a reflection layer (see at least fig. 4B Fattal) configured to cover a side of the diffraction grating opposite a side facing the light guide first surface, wherein the reflection layer is configured to reflect a portion of the emitted light directed away from the first surface and to redirect the reflected emitted light portion back toward the first surface of the light guide. Same reasoning as claim 7.
Regarding claim 11, Wan as modified by Wei discloses (in at least figs. 2-3 of both references) further comprising a light source (202 Wan) optically coupled to an input of the light guide (see at least 
Regarding claim 12, Wan discloses (in at least figs. 3 and 8) a multiview display comprising: an array of multiview pixels (see at least figs. 3 and 8) configured to provide different views of a multiview image (see figs. 3 and 8), a multiview pixel comprising a plurality of view pixels configured to modulate a corresponding plurality of directional light beams having different principal angular directions corresponding to view directions of the different views (see at least fig. 3; [0051]); a light guide (301) configured to guide light as guided light; a light source (304a-304b; 305a-305b) optically coupled to an input of the light guide, the light source (304a-304b; 305a-305b) being configured to provide different color light to be guided within the light guide as the guided light (see figs. 3 and 8), the provided color light having a predetermined collimation factor ([0052]); and an array of color-tailored multibeam elements (303a-303i), a color-tailored multibeam element of the element array being configured to provide emitted light from the guided light (see at least fig. 3), the emitted light having a color-tailored emission pattern and comprising the plurality of directional light beams (see fig. 3), wherein the color-tailored emission pattern corresponds to an arrangement of color sub-pixels of a view pixel in the view pixel plurality (see figs. 3 and 8).
Wan does not expressly disclose the light source provide white light to the light guide. 
Wei discloses (in at least fig. 2) a multiview backlight comprised of, in part, a white light source (230; [0030]) configured to provide light to be guided within the light guide as the guided light (see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to contemplate replacing the light source of Wan with the white light source of Wei, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious. 
Regarding claims 15, Wan as modified by Wei discloses all the claimed limitations except for the comparable size of the virtual sub-element is greater than one half of the view pixel size and less than twice the view pixel size.
One of ordinary skill in the art would have been led to the recited comparable size through design choice. Applicant has not disclosed the recited comparable size is for a particular unobvious purpose, 
Regarding claim 16, Wan discloses (in at least figs. 3 and 8) the color-tailored multibeam element comprises a diffraction grating (see at least figs. 3 and 8) configured to provide the emitted light by diffractive coupling of a portion of the guided light out of the light guide (301, 11).
Regarding claim 17, Wan as modified by Wei and Fattal discloses (in at least fig. 4 Fattal) the multiview pixel of the multiview pixel array comprises a set of light valves (230), a view pixel of the multiview pixel comprising a plurality of light valve of the set corresponding to the color sub-pixels of the view pixel (see fig. 4).
Regarding claim 18, Wan discloses (in at least figs. 3 and 8) a method of multiview backlight operation, the method comprising: guiding light along a length of a light guide (301, 331); providing light to the light guide using a light source (304a-304b; 305a-305b), the provided light comprising different color of light that is guided within the light guide (301, 331) as the guided light having a predetermined collimation factor ([0052]); and emitting light from the guided light using an array of color-tailored multibeam elements (303a-303j), the emitted light having a color-tailored emission pattern and comprising a plurality of directional light beams having different principal angular directions corresponding to respective different view directions of a multiview display (see figs. 3 and 8), wherein the color-tailored emission pattern corresponds to an arrangement of color sub-pixels of a view pixel in the multiview display (see figs. 3 and 8).
Wan does not expressly disclose the light source provide white light to the light guide. 
Wei discloses (in at least fig. 2) a multiview backlight comprised of, in part, a white light source (230; [0030]) configured to provide light to be guided within the light guide as the guided light (see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to contemplate replacing the light source of Wan with the white light source of Wei, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875